Docket No. 104852.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
          LEONARD JAMISON, Appellant.

                     Opinion filed May 22, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Garman, and Burke concurred in the judgment and opinion.



                              OPINION

    The defendant, Leonard Jamison, was convicted of burglary in the
circuit court of Cook County. Defendant was subsequently sentenced
to six years’ imprisonment. In a separate order, various “costs and
fees” were assessed totaling $549, among them a $20 penalty
imposed pursuant section 10(c)(2) of the Violent Crime Victims
Assistance Act (Act) (725 ILCS 240/10(c)(2) (West 2004)) and a $4
penalty imposed pursuant to section 5–9–1(c–9) of the Unified Code
of Corrections (730 ILCS 5/5–9–1(c–9) (West 2004)). Defendant
appealed, arguing, inter alia, that (1) the circuit court erred in failing
to award him $5-per-day presentence credit toward the $4 penalty
assessed against him; and (2) the circuit court’s imposition of the $20
penalty under the Act was erroneous because the circuit court also
imposed the $4 fine pursuant to section 5–9–1(c–9) of the Code of
Corrections, and the former provision is applicable only when “no
other fine is imposed.” See 725 ILCS 240/10(c)(2) (West 2004). The
appellate court granted defendant the sentence credit he requested, but
it rejected his second argument, holding as follows:
             “[T]he plain language of the statute provides that the $4
         assessment is an amount to be surcharged as an additional
         penalty; it is considered after the imposition of any basic fines
         provided for by other legislation. Accordingly, in the present
         case, after the imposition of the $20 fine, an additional
         penalty of $4 was surcharged and did not reduce or affect the
         distribution of the $20 fine. Therefore, the circuit court
         properly assessed both the $20 fine and the $4 additional
         penalty.” (Emphasis omitted.) People v. Jamison, 365 Ill.
         App. 3d 778, 780-81 (2006).
Defendant filed a petition for leave to appeal to this court, and that
petition was pending when this court filed its opinion in People v.
Jones, 223 Ill. 2d 569 (2006) (holding that the $4 penalty of section
5–9–1(c–9) was a “fine” for purposes of presentence incarceration
credit). Pursuant to our supervisory authority, we directed the
appellate court to vacate its judgment in Jamison and reconsider that
judgment in light of Jones. People v. Jamison, 223 Ill. 2d 656 (2007)
(supervisory order). The appellate court reconsidered, reaching the
same result (373 Ill. App. 3d 902), and we granted defendant’s
ensuing petition for leave to appeal (210 Ill. 2d R. 315). We now
reverse, in part, the judgment of the appellate court.

                     STATUTES INVOLVED
    Section 10 of the Act provides in pertinent part:
           “(b) On and after September 18, 1986, there shall be an
       additional penalty collected from each defendant upon
       conviction of any felony *** an additional penalty of $4 for
       each $40, or fraction thereof, of fine imposed. Such additional
       amounts shall be collected by the Clerk of the Circuit Court
       in addition to the fine and costs in the case. Each such
       additional penalty collected under this subsection (b) or
       subsection (c) of this Section shall be remitted by the Clerk of

                                   -2-
        the Circuit Court within one month after receipt to the State
        Treasurer for deposit into the Violent Crime Victims
        Assistance Fund, except as provided in subsection (g) of this
        Section. Such additional penalty shall not be considered a part
        of the fine for purposes of any reduction made in the fine for
        time served either before or after sentencing. ***
            (c) When any person is convicted in Illinois on or after
        August 28, 1986, of an offense listed below, *** and no other
        fine is imposed, the following penalty shall be collected by
        the Circuit Court Clerk:
                 (1) $25, for any crime of violence as defined in
            subsection (c) of Section 2 of the Crime Victims
            Compensation Act; and
                 (2) $20, for any other felony or misdemeanor,
            excluding any conservation offense.” 725 ILCS
            240/10(b), (c)(2) (West 2004).
Effective June 20, 2003, through August 22, 2005, section
5–9–1(c–9) of the Code of Corrections provided:
            “(c–9) There shall be added to every fine imposed in
        sentencing for a criminal or traffic offense *** an additional
        penalty of $4 imposed. *** Such additional penalty of $4
        shall be assessed by the court imposing the fine and shall be
        collected by the circuit clerk in addition to any other fine,
        costs, fees, and penalties in the case. *** The additional
        penalty of $4 shall be in addition to any other fine, costs, fees
        and penalties and shall not reduce or affect the distribution of
        any other fine, costs, fees, and penalties.” 730 ILCS
        5/5–9–1(c–9) (West 2004).

                              ANALYSIS
    The matter before us involves an issue of statutory interpretation,
and our review is thus de novo. People v. Taylor, 221 Ill. 2d 157, 162
(2006). The cardinal rule of statutory construction–the rule to which
all other rules are subordinate–is to ascertain and give effect to the
legislature’s intent. Jones, 223 Ill. 2d at 580; In re Detention of
Powell, 217 Ill. 2d 123, 135 (2005). The best indicator of legislative
intent is the statutory language, given its plain and ordinary meaning.

                                  -3-
In re R.L.S., 218 Ill. 2d 428, 433 (2006).
    As he argued in the appellate court, defendant contends that the
circuit court’s imposition of a $20 penalty under section 10(c)(2) of
the Act was erroneous because the circuit court also imposed a $4
fine pursuant to section 5–9–1(c–9) of the Code of Corrections, and
the former provision is applicable only when “no other fine is
imposed.” See 725 ILCS 240/10(c)(2) (West 2004). Defendant notes
that this court, in Jones, held that the $4 penalty assessed under
section 5–9–1(c–9) of the Code of Corrections was in fact a “fine” for
purposes of applying presentence incarceration credit under section
110–14(a) of the Code of Criminal Procedure. See Jones, 223 Ill. 2d
at 580-87. He argues, since another “fine” was imposed in this case,
section 10(c)(2) of the Act cannot, by its exclusive terms, apply.
Defendant submits that the legislature has provided a comprehensive
scheme for the imposition of violent crime victim assistance fines:
section 10(b) of the Act applies in instances, such as this, when
another fine is imposed; section 10(c) applies when “no other fine is
imposed.”
    The State initially contends that defendant has forfeited the right
to argue the applicability of section 10(b) of the Act because he
heretofore failed to specifically raise that point; he argued only that
section10(c) was not applicable. On the merits, using the term
“surcharge” instead of the statutory term “penalty,” the State argues
that the $4 penalty of section 5–9–1(c–9), “by its very language, is
imposed above and beyond any other fine assessed by the court.” The
State observes that section 5–9–1(c–9) explicitly provided that the
imposition of the $4 penalty “shall not reduce or affect the
distribution of any other fine, costs, fees, or penalties.” Noting the
legislature’s repeated use of the phrases “additional penalty” and
“added to” when describing the $4 penalty and its relation to other
“fine[s], costs, fees, and penalties,” the State argues that this fine
should be added onto or imposed after other fines, which the State
terms “primary fines,” a phrase that does not appear in either of the
statutes at issue. The State would apparently consider the violent
crime victims assistance fines “primary” or “basic” fines. The State
suggests that interpreting the violent crime victims assistance
provisions as a comprehensive scheme–with section 10(b) applying
when other fines are imposed, and section 10(c) applying when “no

                                 -4-
other fine is imposed”–would effectively render section 10(c)(2)
meaningless and superfluous, “because the imposition of the $4
surcharge would serve to preclude the imposition of the $20 [violent
crime victims assistance] charge.”
    At the outset, we will clarify the issue before this court. The
question before us is not whether the $4 penalty of section
5–9–1(c–9) applies “in addition to” a penalty under section 10 of the
Act–it clearly does. Rather, the issue is whether the $20 violent crime
victims assistance penalty, which by its terms applies only when “no
other fine is imposed,” was properly assessed in conjunction with the
$4 fine. We hold it was not.
    In Jones, this court observed that “the plain language of section
5–9–1(c–9) strongly suggests that the charge ought to be considered
to be in the nature of a fine ***. The statute repeatedly refers to the
charge as a ‘penalty,’ which connotes a fine.” Jones, 223 Ill. 2d at
583. We ultimately held that the $4 penalty of section 5–9–1(c–9)
was in fact a “fine.” Jones, 223 Ill. 2d at 580-87.
     We are not inclined to give a definition to the term “penalty,” as
used in section 5–9–1(c–9), that differs depending upon context. If,
as we held in Jones, the term “penalty” connotes a “fine” for purposes
of the application of presentence-incarceration credit under section
110–14 of the Criminal Code, then it should be a “fine” when we
consider its interface with section 10 of the Act. There is no basis for
assigning a different meaning in this context. Having determined that
the “penalty” of section 5–9–1(c–9) was in fact a “fine,” it is clear
that section 10(b) was the operative provision for purposes of
calculating the appropriate violent crime victims assistance penalty,
as it, rather than section 10(c), applied when a “fine” was imposed
under some other statutory provision.
     We would note that the analysis this court employed in Jones is
equally applicable to the legislature’s use of the term “penalty” in
section 10 of the Act. Section 10(b) of the Act speaks of an
“additional penalty” to be collected, one “in addition” to other
“fine[s] and costs of the case.” Section 10(c) of the Act provides for
a “penalty” to be collected when “no other fine is imposed.” 725
ILCS 240/10(b), (c) (West 2004). Under the reasoning of Jones, the
“penalties” referenced in section 10 of the Act are also “fines,” and
the fine of subsection (b), like that of section 5–9–1(c–9), is supposed

                                  -5-
to be imposed “in addition to” other fines and costs in the case.
    The State argues that the penalty in section 5–9–1(c–9) should be
regarded as a charge “above and beyond any other fine,” pointing to
section 5–9–1(c–9)’s use of the phrases “additional penalty” and
“added to”when describing the relationship of that fine to other
“fines, costs, fees, and penalties.” However, the legislature used
essentially the same language when describing section 10(b)’s
relationship to other “fine[s] and costs in the case.” Since each statute
contains “additional penalty” language, it seems a reasonable
inference that the legislature intended a fine under each to be
imposed. It is unclear how each fine could be imposed “in addition”
to the other in a temporal sense, which is the sense the State seems to
urge upon appeal. If we were called upon to decide which fine was to
be imposed after the other, we could easily find ourselves entangled
in a circular “chicken and egg” analysis, unable to determine which
fine applies first or where the analysis begins. Fortunately, that
semantic conundrum is never reached in this instance. The fine
established in section 5–9–1(c–9) could be imposed without reference
to whether any other fine, costs, fees or penalties applied, but the
same is not true of a fine imposed under section 10 of the Act. In
order to calculate the amount of a violent crime victims assistance
fine, one first has to determine which subsection of section 10
applies, and that cannot be accomplished without first determining
whether a fine has been imposed under another statutory provision.
    Section 10(b) of the Act specifically addresses an instance where
another fine is imposed; section 10(c) clearly applies when “no other
fine” is assessed. The two subsections, read together, are
comprehensive. Notwithstanding the State’s forfeiture argument, this
court is at liberty to make that observation whether or not defendant
argues the point. We have been asked to determine whether a fine
was properly assessed under section 10(c) of the Act. In the course of
that endeavor, this court must consider the entire statute and interpret
relevant provisions together. People v. Pierce, 226 Ill. 2d 470, 476
(2007). Subsections (b) and (c) of section 10 were obviously intended
to cover any situation that might arise. In this instance, where another
“fine” was imposed under section 5–9–1(c–9) of the Code of
Corrections, section 10(b) is the applicable provision for determining
the violent crime victims assistance fine.

                                  -6-
    The fact that the legislature chose to establish a bifurcated system
for purposes of determining which of two violent crime victims
assistance penalty provisions applied does not mean that the
imposition of the $4 fine under section 5–9–1(c–9) “reduce[d] or
affect[ed]” the distribution of the violent crime victims assistance
penalty. In our view, the assessment of a fine under some other
statutory provision merely establishes which of two violent crime
victims assistance penalty provisions is used to calculate the fine
under the Act.
    Moreover, simply because section 10(c)(2) did not apply in this
case, it does not necessarily follow that subsection (c)(2) would have
never applied. Thus, our interpretation of the statute does not render
subsection (c)(2) a nullity. There may well have been instances when
the $4 fine was not assessed and subsection (c)(2) would then have
applied. Though the statute provided that the $4 penalty “shall” be
added to every fine imposed in sentencing, suggesting that its
imposition was mandatory, the use of the term “shall” is not always
determinative. See People v. Davis, 93 Ill. 2d 155, 162 (1982); People
v. Youngbey, 82 Ill. 2d 556, 562 (1980). We are not called upon to
address that issue here, as the parties do not argue that specific point.
    Having found that section 10(c)(2) does not apply, and that
section 10(b) does, we must determine the appropriate amount to be
assessed under the latter subsection. In their briefs, and in oral
argument, the parties assume that subsection (b) of the Act requires
an assessment of 10% of any other fine imposed. The statutory
language does not support that assumption. Section 10(b) provides for
“an additional penalty of $4 for each $40, or fraction thereof, of fine
imposed.” 725 ILCS 240/10(b) (West 2004). The statute does not
speak in terms of “percent.” The statute requires an additional penalty
of “$4 for each $40, or fraction thereof.” Thus, if a defendant were to
be assessed a fine up to $40 under another statutory provision, he
would pay $4 under this section. For example, if he were assessed
$30, he would pay $4, rather than $3, because $30 would be a fraction
of $40. The term “fraction” follows immediately after, and modifies,
the term “$40.” In this instance, defendant’s $4 fine, assessed under
section 5–9–1(c–9), is similarly a fraction of $40. Defendant will be
assessed a $4 fine under section 10(b) of the Act, not 40 cents as the
parties have assumed. The cause will be remanded to the circuit court

                                  -7-
for imposition of a $4 fine.
    For the foregoing reasons, the judgment of the appellate court is
reversed in part, the $20 fine imposed by the circuit court under
section 10(c)(2) of the Act is vacated, and the cause is remanded to
the circuit court for the imposition of a $4 fine pursuant to section
10(b) of the Act.

                                  Appellate court reversed in part;
                               cause remanded to the circuit court.




                                -8-